Title: Francis Adrian Van der Kemp to Thomas Jefferson, 14 April 1812
From: Van der Kemp, Francis Adrian
To: Jefferson, Thomas


          
                  Sir! 
                  Oldenbarneveld 
                     14 Apr. 1812.
          
		  
		  I Should be at loss for an apologÿ in writing you again, had not the polite manner—in which you was pleased to bestow on me a new favour required mine Sincere thanks for this condescension. I feel proud—I was highly gratified with this distinction—more So—as it enabled me—by your delicate hint of a radical defect to fill up the gap in this Sketch. It might have been, that in its developing the idea had occurred, as is 
                  it now was Struck that it did escape mÿ attention in ebauching it. If you deem the Sketch worthÿ preserving—be pleased then to fill it up. Between the General view in 
                     of  Europe in 1763 and the following great link Revolutions I Should wish to have inserted—
          
            
              
                        
                           Revolutiarÿ Spirit—its developement
            
            
              
              
                        
                           Man—a rational—Sociable—moral Being. 
                           
                              Scholium—corollarium
                           
            
            
              
              
                        
                           Social compact—its basis—its requisites—its boundaries—unalienable rights—Safety of life—Security of property civil and Religious Liberty.
            
            
              
              
                        
                           Theories—to obtain—to Secure these possessions—in the highest degree of perfection to all the associated—means—obstacles—remedies
            
            
              
              
                        
                           Contour of the Tableau—its parts: Executive—Legislative 
                           judicial 
                            their cement—ornaments—means of preservation 
                           Symptoms of desease—dangers—remedies—Tribunal of correction  
                           encouragement—Prospect—
            
          
          It is only a contemplation—as—if I am not mistaken—I insinuated—I have not a Shadow of hope to accomplish it—mÿ advanced age—mÿ Situation and deep retirement in the western woods would prevent it—and even could I Surmount all these potent obstacles, then yet, I Should not be vain enough to presume—that I could finish it in Such a manner, that a fastidious public would not nauseate at its uncouthlÿ dress—the utmost I have aspired at—after amusing myself a while—is that thro mÿ friendlÿ correspondents a more aspiring genius might undertake the task and create a masterly Statue with a vivifying 
                  Scissel from this rude blok—it would be Some flattering praise—when bÿ connoisseurs it was declared marble.
          In the general creed, as you delineate it—of goverment’s object—I doubt not or we are in unison—it maÿ be, that we varied—in its extension to particular tenets—and then yet—by agreing in what we accorded and with accurate definitions about which we differed—with a liberal dozis of mutual forbearance and concessions—the disparity remaining might appear So insignificant—as not to be worth contention—ad
                  and it is mÿ Sincere belief could these data be made palatable to Philosophers and Divines—nine tenths of the dissentions among them would evaporate in Smoak: but I do not Soon yet expect a millennium.
          I finished Some time ago a historico-Political work—which—I flattered might be of use to my countrÿ—a Sketch on 
                     of the Achaic Republick—but this dream of enchantment is dispelled. Its intrinsic merit, how partial Self love, and too indulgent friends may be, can not overbalance its incorrect language.—
          My friend R. Livingston writes me about the contemplated work—“that it might be best, So to divide the work, as that each part Should make a Separate whole, So that, if anÿ thing Should interrupt the progress of
			 the work what is finished maÿ not be thrown awaÿ, but carrÿ its own interest with it.” But the Same objection would remain in regard to its finishing, and I believe not that I Should possess courage enough—to do a thing by halves—to undertake what I could not execute.
          
                  I Send last year to Dr. Mease at Philadelphia—at his request for Publication a Dissertation on the use of copper bÿ the Ancients—which—mÿ friend Luzac Should have embellished—had not his fatal death bereft me of his aid. If Dr Mease is discouraged with correcting—of which I Shall not be Surprised—without finding fault with him, I Shall be So free to take hold of an opportunity—if it occurs—to Submit it to your
			 criticisms
          If mÿ days are prolonged—having just now finished Literarÿ Sketches on Servetus and Calvin—I
			 hope this 
                     next winter, to laÿ the last hand at mÿ various essays on Nat. Historÿ. These, if I may Succeed So far, I Should ardently wish, and ask you, to grant mÿ 
                  me the favour, to Submitt these to your inspection, and request your criticisms upon them.
			 There
			 are manÿ problematical topics—and Some—perhaps hazarded—Speculations—but the chief point is—that I have dared to differ from men as Jefferson and Bufton—and, althow their publication does not yet appear highly presumtif—without—a friend—who would charge himself with the correction—or more favorable circumstances, which might enable me to paÿ a corrector—upon which condition the publication has been offered to me, to acquiesce in this without having first
			 exposed them to your view
			 might appear at least an indelicate return towards a man—by whom I was obliged—before I was one of this So Supereminently Blessed nation.
          You certainlÿ are acquainted with Dr Tenney’s observation in regard to Some of the So Styled primarÿ colours—This Seems to me a 
                  hint which might be pursued bÿ Successful experiments—and perhaps not three onlÿ—but all Seven might, bÿ an ejectment, be driven from their ground: whÿ Should colours more exist in reality in a pencil of Sunraÿs—than in other bodies? The chief difficulty is to divïde the light making—from the heat making raÿs—and this is perhaps not insurmountable. would Such a
			 trial not be a worthÿ amusement for Mount-icello’s Philosopher?
          Pardon me—if I actuallÿ have abused your indulgence—I promise, to use hence forward more discretion. Permit me to assure that I remain with considerations of the highest regard
          Sir! your most obed. & obliged St
                  Fr Adr van der Kemp
        